DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 12-23 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/11/2022 are acknowledged.  Claims under consideration in the instant office action are claims 12-23.
 Applicants' arguments, filed 04/11/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12-13 and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koziara (WO 2009/135179, as disclosed in IDS) in view of Xu (Cobicistat (GS-9350): A Potent and Selective Inhibitor of Human CYP3A as a Novel Pharmacoenhancer, ACS Med. Chem. Lett., 2010, 1, pp. 209-213).
Koziara teaches compositions comprising a compound of formula (I) and darunavir, in an amount of 5 to 500 mg, which can be used in the treatment of HIV infection (pp. 2, 10, 12, Example 5).  Koziara teaches a method of preparing such a composition comprising granulating a mixture of the active ingredient and hydroxypropyl methylcellulose (hypromellose) with colloidal silicon dioxide, which can be further granulated with croscarmellose sodium and microcrystalline cellulose (pp. 5-7, Examples 1, 10).  Koziara teaches that active ingredients can be loaded onto colloidal silicon dioxide (pp. 7, 32, Examples 2, 3).  Koziara teaches that drug mixtures can be dry granulated and compressed (Example 9).  Koziara teaches that magnesium stearate can be added dried granulate and blended for a final powder blend that is compressed (Example 10).  Koziara teaches that tablets can be film coated (pg. 35).  Koziara teaches the size of drug particles in the range of about 10 to about 120 microns (Example 7).
Koziara does not teach silicon dioxide loaded with GS-9350.
Xu is drawn towards Cobicistat (GS-9350) as a pharmacoenhancer of other anti-HIV drugs (see abstract).  Xu teaches that GS-9350 shows reduced liability for drug interactions and may have potential improvements in tolerability, has high aqueous solubility, and can be readily coformulated with other agents (see abstract).
It would have been obvious to one of ordinary skill in the art to load GS-9350 onto silicon dioxide, as suggested by Xu, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Xu teaches that GS-9350 can be combined with other anti-HIV agents such as the ones disclosed by Koziara for enhanced pharmacokinetic effects (right column, first paragraph, pg. 212).  Given that drugs can be loaded onto colloidal silicon dioxide as taught by Koziara ((pp. 7, 32, Examples 2, 3), one of ordinary skill in the art would have been motivated to load GS-9350 onto silicon dioxide, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein wherein the oral dosage form includes free form equivalent of darunavir of from 400 mg to about 800 mg, wherein the weight:weight ratio of darunavir:GS-9350 is in the range of from about 10:1 to about 4:5, wherein the weight:weight ratio of darunavir:GS-9350 is about 5:1, Koziara teaches compositions comprising a compound of formula (I) and darunavir, in an amount of 5 to 500 mg, which can be used in the treatment of HIV infection (pp. 2, 10, 12, Example 5).  Even though the range for the component amounts as taught by Koziara is not the same as the claimed ranges, Koziara does teach an overlapping range for the component amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the component amounts and arrive at the overlapping range in order to increase the therapeutic activity of the formulation depending on the patient, with a reasonable expectation of success absent evidence of criticality for the claimed values.
With regards to the limitation claimed in instant claims 18-19, which claims an average particle size between 150 and 400 microns or about 300 microns, Koziara teaches the size of drug particles in the range of about 10 to about 120 microns (Example 7). However, it would be within the skill of an ordinary artisan to be able to modify the particle size in order to obtain the desired stability and drug release properties. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant argues that Koziara does not teach or suggest any method for how to formulate darunavir and cobicistat together in an oral dosage form, let alone a method comprising the steps recited in claim 12. More specifically, Koziara does not teach or suggest any method that involves formulating a darunavir granulate prior to combining darunavir with GS-9350. In fact, Koziara fails to teach that there are any problems associated with formulating a combination of GS-9350 with darunavir.  The Examiner respectfully disagrees since Koziara teaches a method of preparing such a composition comprising granulating a mixture of the active ingredient and hydroxypropyl methylcellulose (hypromellose) with colloidal silicon dioxide, which can be further granulated with croscarmellose sodium and microcrystalline cellulose (pp. 5-7, Examples 1, 10).  Koziara teaches that active ingredients can be loaded onto colloidal silicon dioxide (pp. 7, 32, Examples 2, 3).  Koziara teaches that drug mixtures can be dry granulated and compressed (Example 9).  Koziara teaches that magnesium stearate can be added dried granulate and blended for a final powder blend that is compressed (Example 10).  Although Koziara does not teach or suggest GS-9350, Xu teaches that GS-9350 shows reduced liability for drug interactions and may have potential improvements in tolerability, has high aqueous solubility, and can be readily coformulated with other agents (see abstract).  Given that the prior art does not teach away from the combination of darunavir and GS-9350, one of ordinary skill in the art would have been motivated to combine the compounds in a formulation, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
	Applicant also argues that the examples of Koziara are irrelevant to formulating a tablet comprising darunavir and cobicistat. It is only the present application that provides a method for doing so.  The Examiner respectfully disagrees since although Example 5 does not explicitly teach darunavir, Example 5 provides the teaching that actives disclosed by Koziara can be formulated with colloidal silicon dioxide, with a reasonable expectation of success.
	Applicant also argues that the amounts of 5-500 mg provided on page 10 of Koziara
relate to the amount of compound of Formula I/GS-9350, not darunavir in a formulation. It is not
clear how the ranges of Koziara are overlapping, since the range of 5 to 500 mg of Koziara is
specifically related to Formula I/GS-9350. Koziara does not teach or suggest any amount of
darunavir in a formulation with Formula I/GS-9350.  The Examiner respectfully disagrees since Koziara does teach a range for the active compounds to be 5-500 mg, and as a consequence it would follow that one of ordinary skill in the art would formulate other actives in the formulation in a similar amount.
	Applicant also argues that the particle sizes disclosed in Example 7 of Koziara are also irrelevant because they relate to a combination of Formula I and II, neither of which are darunavir.  The Examiner respectfully disagrees since Example 7 is merely a representative example that provides the teaching that actives in the formulations disclosed by Koziara can be formulated in a range of particle sizes of 10 to 120 microns.
	Applicant also argues that Xu does not teach any formulations of GS-9350 in a single oral dosage form with any anti-HIV drugs, let alone any formulation containing darunavir. In fact, nowhere is darunavir even mentioned in Xu.  The Examiner respectfully disagrees since although Xu does not disclose darunavir specifically, Xu does teach that GS-9350 shows reduced liability for drug interactions and may have potential improvements in tolerability, has high aqueous solubility, and can be readily coformulated with other agents (see abstract), which would motivate one of ordinary skill in the art to combine GS-9350 with an active such as darunavir given the teachings of Koziara, with a reasonable expectation absent evidence to the contrary.

Claims 14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koziara (WO 2009/135179, as disclosed in IDS) and Xu (Cobicistat (GS-9350): A Potent and Selective Inhibitor of Human CYP3A as a Novel Pharmacoenhancer, ACS Med. Chem. Lett., 2010, 1, pp. 209-213) as applied to claims 12-13 and 15-22 above and further in view of Shen (US 2008/0113021, as disclosed in IDS).
The teachings of Koziara and Xu are presented above.
Koziara and Xu do not teach preparing a composition comprising hypromellose 2910 and crospovidone. 
Shen is drawn towards ibuprofen formulations with reduced throat burn characteristics (paragraph 0001).  Shen teaches such formulations comprising hypromellose 2910 and crospovidone (Examples 1 and 2).
It would have been obvious to one of ordinary skill in the art to formulate a composition comprising hypromellose 2910 and crospovidone, as suggested by Shen, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since such well known excipients improve the oral administration of the formulation as taught by Shen, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 12-23 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629